Per Curiam.
For the reasons stated in the opinion in Jacobs v. Barron (215 App. Div. 560), handed down herewith, the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to defendant to answer upon payment of said costs.
Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to answer within twenty days from service of order upon payment of said costs.